TOWNSEND, Circuit Judge.
At the former hearing the motion for an order to produce the book in question was denied because it appeared that its production was sought solely for the purpose of enabling counsel for defendant to attack the credibility of the witness. On the reargument, counsel for defendant contends that said book has a material bearing on the issues raised by the allegations of the complaint, and that in his belief its contents may be shown by cross-examination to contradict said allegations and the evidence of one' of plaintiffs’ witnesses other than the witness Frith. In these circumstances, in accordance with the established practice in this circuit, it seems to be the duty of this court to order the production of the book, in order that the questions raised thereon may be fully presented to the tribunal before which the cause is to be tried at final hearing.
The motion for an order to produce is granted.